       Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 1 of 16 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JOSE RAMIREZ,                                          )
                                                       )
                        Plaintiff,                     )
                                                       )
                vs.                                    )
                                                       )
KOHN LAW FIRM, S.C.,                                   )
                                                       )
                        Defendant.                     )
                                          COMPLAINT
                                        INTRODUCTION

       1.      Plaintiff Jose Ramirez brings this action to secure redress from unlawful

collection practices engaged in by Defendant Kohn Law Firm, S.C.

       2.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

§1692 et seq. (“FDCPA”), through the filing of lawsuits which are (a) time-barred and (b) filed

on behalf of persons who do not own the debts sued upon.

       3.      The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

connection with debt collection attempts. It also requires debt collectors to give debtors certain

information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

       4.      In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).

       5.      Because of this, courts have held that “the FDCPA's legislative intent emphasizes

the need to construe the statute broadly, so that we may protect consumers against debt collectors'

harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v. Apex Financial

Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.Ill. 2008).

                                                  1
       Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 2 of 16 PageID #:2



       6.       The FDCPA encourages consumers to act as "private attorneys general" to enforce

the public policies and protect the civil rights expressed therein. Crabill v. Trans Union, LLC,

259 F.3d 662, 666 (7th Cir. 2001).

       7.       Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. §1692 et seq.

       8.       Filing suit on a time-barred debt violates the FDCPA. Phillips v. Asset

Acceptance, LLC, 736 F.3d 1076, 1079 (7th Cir. 2013).

       9.       Filing suit on a debt which the Plaintiff does not own violates the FDCPA.

Cox v. Hilco Receivables, L.L.C., 726 F.Supp.2d 659, 666 (N.D. Tex. 2010); Grant-Hall v.

Cavalry Portfolio Services, LLC, 856 F.Supp.2d 929, 942 (N.D. Ill. 2012); Manlapaz v. Unifund

CCR Partners, 08cv6524, 2009 U.S. Dist. LEXIS 85527, *6-7, 2009 WL 3015166, *5 (N.D. Ill.

Sept. 15, 2009) (suing on a debt it did not own); Matmanivong v. Unifund CCR Partners,

08cv6415, 2009 U.S. Dist. LEXIS 36287, *14-15, 2009 WL 1181529 *5 (N.D. Ill. April 28,

2009) (same).
                                 VENUE AND JURISDICTION

       10.      This Court has jurisdiction under 15 U.S.C. §1692k (FDCPA), 28 U.S.C. §1331

and 28 U.S.C. §1337.

       11.      Venue and personal jurisdiction in this District are proper because:

                a.     Defendant’s collection communications were received by, and its

                       collection activities impacted, Plaintiff within this District;

                b.     Defendant does or transacts business within this District.
                                             PARTIES

       12.      Plaintiff is an individual who resides in Cook County.

       13.      Defendant Kohn Law Firm S.C. is a law firm organized as a Wisconsin

corporation with principal offices at 735 N. Water St., Suite 1300, Milwaukee, WI 53202-4106.

       14.      Defendant Kohn Law Firm S.C. brings thousands of collection lawsuits in Illinois


                                                  2
          Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 3 of 16 PageID #:3



courts.

          15.   Defendant Kohn Law Firm S.C. describes its practice as follows: “Founded in

1960 by Robert W. Kohn, the Kohn Law Firm S.C. is an award-winning and nationally

recognized debt collection law firm that concentrates its practice primarily on credit card,

municipal, medical and various other types of consumer debt, as well as repossession actions and

insurance subrogation claims. The firm covers the entire states of Wisconsin and Illinois for its

clients, which consist primarily of large national credit issuers and debt buyers, but also include

local municipalities and other retail businesses and service providers.”

(https://www.kohnlaw.com/AboutUs.aspx)

          16.   Defendant Kohn Law Firm S.C. touts its automated processes: “The Kohn Law

Firm utilizes Collection Master as its primary collection and litigation software, which allows for

the electronic handling of virtually all phases of account collection, including lawsuit – from

intake and first demand to the documentation of telephone contacts, payments and legal

proceedings.” (https://www.kohnlaw.com/AboutUs.aspx)

          17.   Defendant Kohn Law Firm S.C. uses the mails, telephone system, and internet to

collect consumer debts for others.

          18.   Most of the business of Defendant Kohn Law Firm S.C. consists of the collection

of consumer debts for others.

          19.   Defendant Kohn Law Firm S.C. is a debt collector as defined in the FDCPA.
                                              FACTS

          20.   On or about October 26, 2020, Kohn Law Firm, S.C., filed a collection lawsuit,

purportedly on behalf of Conn Appliances Inc., against Jose Ramirez in the Circuit Court of Cook

County (2020-M4-004609) to collect an alleged debt based on a retail installment contract for the

purchase of goods (household furnishings) for personal, family or household purposes.

          21.   A copy of the complaint and exhibits are in Appendix A.

          22.   The complaint alleged that the transaction sued upon was a “loan.”


                                                  3
       Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 4 of 16 PageID #:4



       23.     In fact, it was a retail installment contract for the purchase of furniture.

       24.     Close examination of the “fine print” of the retail installment contract discloses

that it had been assigned to Conn Credit I, LP, a Texas limited partnership.

       25.      Conn Credit I, LP, a Texas limited partnership, is a legal entity distinct from

Conn Appliances, Inc.

       26.     There was no assignment from Conn Credit I, LP to anyone else.

       27.     Conn Appliances, Inc., therefore did not own the debt sued upon.

       28.     The charges for which recovery was sought in the lawsuit were more than 4 years

old. A ledger attached to the complaint (also in Appendix A) stated that the last payment had

been made on August 25, 2016. Since payments were monthly, the debt would have gone into

default by September 2016.

       29.     The statute of limitations applicable to a retail installment contract for the sale of

goods is four years under §2-725 of the Uniform Commercial Code.

       30.     Section 2-725 of the UCC provides: “An action for breach of any contract for sale

must be commenced within four years after the cause of action has accrued. . . .” The Illinois

citation is 810 ILCS 5/2-725.

       31.     Parallel §2A-506 of the UCC, applicable to leases, provides: “An action for default

under a lease contract, including breach of warranty or indemnity, must be commenced within 4

years after the cause of action accrued. . . .” The Illinois citation is 810 ILCS 5/2A-506.

       32.     The Uniform Commercial Code statutes of limitations apply to an action to

recover the money owed under a contract for the sale or lease of goods. Massey-Ferguson Credit

Corp. v. Casaulong, 62 Cal. App. 3d 1024, 133 Cal. Rptr. 497 (1976); Jack Heskett Lincoln-

Mercury v. Metcalf, 158 Cal. App. 3d 38; 204 Cal. Rptr. 355 (1984); Worrel v. Farmers Bank of

Delaware, 430 A.2d 469 (Del. 1981); Citizens National Bank of Decatur v. Farmer, 77 Ill. App.

3d 56; 395 N.E.2d 1121 (4th Dist. 1979); Fallimento C.Op.M.A. v. Fischer Crane Co., 995 F.2d
789 (7th Cir. 1993) (Illinois law); Barnes v. Community Trust Bank, 121 S.W.3d 520 (Ky. App.


                                                  4
       Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 5 of 16 PageID #:5



2003); Scott v. Ford Motor Credit Co., 345 Md. 251, 691 A.2d 1320 (1997); First of Am. Bank v.

Thompson, 217 Mich. App. 581; 552 N.W.2d 516 (1996); D.A.N. J.V. III v. Clark, 218 S.W.2d

455 (Mo.App. 2006); Mobile Discount Corp. v. Price, 99 Nev. 19, 656 P.2d 851 (1983);

Associates Discount Corp. v. Palmer, 47 N.J. 183, 219 A.2d 858 (1966); Ford Motor Credit Co.

v. Arce, 348 N.J.Super 198, 791 A.2d 1041 (App. Div. 2002); First National Bank v. Chase, 118

N.M. 783, 887 P.2d 1250 (1994); Matter of Village of Scarsdale v New York City Water Bd., 33

A.D.3d 1011, 824 N.Y.S.2d 325 (2nd Dept. 2006); Wuhu Import & Export Corp. v. Capstone

Capital, LLC, 39 A.D.3d 314; 834 N.Y.S.2d 129 (1st Dept. 2007); Herba v. Chichester, 301
A.D.2d 822, 823, 754 N.Y.S.2d 695 (3rd Dept. 2003); Alice A. Baker, Inc. v. Norton, 192 Misc.

2d 511; 747 N.Y.S.2d 146 (Sup.Ct. Rensselaer Co. 2002); Bluefin Wear, Inc. v Tuesday's Child

Boutique, Inc., 13766/10, 33 Misc. 3d 1233A; 2011 N.Y. Misc. LEXIS 5817; 2011 NY Slip Op

52231U (Sup.Ct. Kings Co. Dec. 14, 2011); May Co. v. Trusnik, 54 Ohio App.2d 71, 375 N.E.2d

72 (Ohio App. 1977); Gimbel Bros., Inc. v. Cohen, 46 Pa. D. & C.2d 747, 6 UCC Rep. Serv. 803

(C.P 1969); Action Management Inc. v. Fratello, 46 Pa. D. & C.4th 139 (C.P. 2000); Industrial

Valley Bank v. Sharpe, 15 Pa. D. & C.3rd 506 (C.P. 1980); First National Bank v. Keefer, 76 Pa.

D. & C. 4th 233 (C.P. 2005); Ideal Builders Hardware Co. v. Cross Constr. Co., 491 S.W.2d 228

(1972); DaimlerChrysler Servs. N. Am., LLC v. Quimette, 175 Vt. 316, 830 A.2d 38 (2003).

       33.     The claim against Jose Ramirez was barred by limitations when filed.

       34.     Kohn Law Firm, S.C. has previously been sued for filing lawsuits beyond the

four-year UCC statute of limitations. Williams v. Salander Enterprises, LLC, Kohn Law Firm,

S.C., et al., 1:17cv02591 (N.D.Ill.).

       35.     Kohn Law Firm, S.C. therefore knew the statute of limitations applicable to the

sale or lease of goods is four years.

       36.     The complaint filed by Kohn Law Firm, S.C. contained claims labeled “account

stated” and “implied contract/ unjust enrichment” in an apparent effort to either obfuscate the

statute of limitations bar or simply saturate the document with legalese beyond the


                                                 5
       Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 6 of 16 PageID #:6



comprehension of the unsophisticated consumer. The inclusion of such claims does not affect the

bar of 810 ILCS 5/2-725, Maxfield v. Simmons, 96 Ill. 2d 81, 86, 449 N.E.2d 110, 112 (1983) (“

Section 2-725 controls in causes of action based on contract principles . . . .”). Furthermore,

“unjust enrichment” is not a viable claim where there is an express contract, Karen Stavins

Enterprises, Inc. v. Community College District No. 508, County of Cook, 2015 IL App (1st)

150356, ¶ 7, 36 N.E.3d 1015, and "[a]n account stated is merely a form of proving damages for

the breach of a promise to pay on a contract," Dreyer Medical Clinic, S.C. v. Corral, 227

Ill.App.3d 221, 226, 591 N.E.2d 111 (2d Dist. 1992); it “cannot create original liability where

none exists; it is merely a final determination of the amount of an existing debt.” Motive Parts

Co. of America, Inc. v. Robinson, 53 Ill.App.3d 935, 940, 369 N.E.2d 119 (1st Dist. 1977).

       37.     Most of the lawsuits Kohn Law Firm, S.C. brings are of modest amounts.

       38.     As a result, the persons sued cannot economically retain counsel to defend such

suits, as doing so would require them to pay an amount comparable to that sought in the lawsuits.
                                       COUNT I – FDCPA

       39.     Plaintiff incorporates paragraphs 1-38.

       40.     Defendant Kohn Law Firm, S.C. violated 15 U.S.C. §§1692e, 1692e(2), 1692e(5),

1692e(10) and 15 U.S.C. §1692f by:

               a.      Filing suit on a time-barred debt;

               b.      Filing suit on behalf of an entity that did not own the debt that was the

                       subject of the lawsuit;

               c.      Filing a complaint that misrepresented the nature of the debt sued upon and

                       was obfuscatory and misleading, in an apparent effort to hide the fact that

                       the statute of limitations had expired.

       41.     Section 1692e provides:
                       § 1692e.       False or misleading representations [Section 807 of P.L.]

                      A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.

                                                  6
      Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 7 of 16 PageID #:7



                 Without limiting the general application of the foregoing, the following
                 conduct is a violation of this section: . . .

                        (2)    The false representation of--

                               (A)    the character, amount, or legal status of any debt; . . .

                        (5)     The threat to take any action that cannot legally be taken or
                        that is not intended to be taken. . . .

                        (10) The use of any false representation or deceptive means to collect
                        or attempt to collect any debt or to obtain information concerning a
                        consumer. . . .

       42.       Section 1692f provides:
                        § 1692f.      Unfair practices [Section 808 of P.L.]

                        A debt collector may not use unfair or unconscionable means to collect
                 or attempt to collect any debt. . . .

       WHEREFORE, the Court should enter judgment in favor of Plaintiff and against

Defendant for:

                        i.     Statutory damages;

                        ii.    Actual damages;

                        iii.   Attorney’s fees, litigation expenses and costs of suit;

                        iv.    Such other and further relief as the Court deems proper.




                                              /s/ Daniel A. Edelman
                                              Daniel A. Edelman

Daniel A. Edelman (ARDC 0712094)
Cathleen M. Combs (ARDC 0472840)
David Kim (ARDC 6303707)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                                  7
      Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 8 of 16 PageID #:8



                          NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                            /s/ Daniel A. Edelman
                                            Daniel A. Edelman



Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                               8
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 9 of 16 PageID #:9




                       APPENDIX A
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 10 of 16 PageID #:10
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 11 of 16 PageID #:11
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 12 of 16 PageID #:12
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 13 of 16 PageID #:13
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 14 of 16 PageID #:14
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 15 of 16 PageID #:15
Case: 1:21-cv-00410 Document #: 1 Filed: 01/25/21 Page 16 of 16 PageID #:16
